DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 2 claims 11 – 20.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2020.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0009776 Gomanne et al. (‘Gomanne hereafter), 
U.S. 2017/0036144 Jacquerie et al. (‘Jacquerie hereafter), 
U.S. 2018/0163845 van der Merwe et al. (‘Merwe hereafter), 
U.S. 2015/0316182 Brown et al. (‘Brown hereafter), 
U.S. 2017,023511 Burkhart et al. (‘Burkhart hereafter), 
U.S. 2008/0121617 Jan et al. (‘Jan hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 



Claim status:
Claims 1 - 20 are currently being examined. 
Claims 1 –10 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

	Information Disclosure Statement
The information disclosure statement 07/30/2018 fails to comply with 37 CFR 1.98(a)(3)(i) and 1.98(a)(3)(ii)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Nor does it include a copy of an English-language translation of a non-English language document, or portion thereof.
It has been placed in the application file, but the information referred to therein has not been considered. FR 1333611 does not include a concise explanation of the relevance, or a translated copy of the documents or an English Abstract.
37 CFR 1.98 Content of information disclosure statement (3)
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
1.56(c).
Applicant has not submitted any documents showing either the relevance or a translated copy of the documents, and is requesting Examiner to consider documents that are unknown. Examiner welcomes an explanation of how said document is relevant. DE 4316678 has not been listed on the international search report. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6, 9, 10, 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0163845 van der Merwe et al. (‘Merwe hereafter), and further in view of U.S. 2017/0036144 Jacquerie et al. (‘Jacquerie hereafter), 
Regarding Claim[s] 1, ‘Merwe discloses all the claim limitations including: A lubrication unit (‘Merwe, Paras 0033 & 0034, hydraulic pump inside #100 (gearbox)) for a turbojet engine (‘Merwe, Fig 1, Para 0001), 
the lubrication unit (‘Merwe, #100) comprising: 
at least two pumps (‘Merwe, Paras 0033 & 0034, hydraulic pump and fuel pump within housing #100); and 
a body (‘Merwe, #110 (housing)) which exhibits a passage communicating with each of the pumps (‘Merwe, Abst transferring heat between two or more fluids); ‘Merwe, further teaches #118 the plurality of output ports forming an end, straight line  near opening.)
		Except ‘Merwe does not teach: wherein the material of the body exhibits a stack of layers in a direction of stacking, the pumps being housed in the said stack of layers; and wherein the passage exhibits an end in the direction of stacking of the layers, and a profile with a first straight line and a second straight line which form the said end and which are inclined with respect to the layers of the stack.
		However, ‘Jacquerie teaches: Abst, structure and filtering portion produced by additive manufacturing process. The Additive manufacturing process is capable of producing parts of the body in a stack of layers for the pump housing. Abst, teaches an Oil circuit for turbine engine, a lubrication system; Para 0003, teaches turbine engine oil, turbojet, Para 0005, oil circuit with conduits and pumps ensures the distribution and collection of oil in turbojet engine. Para 0035 additive manufacturing may produce support to structure. Para 0040 stacking of layers in direction of filtering portion. Para 0059 additive materials include aluminum, titanium, steel, alloys thereof, #36 and #34 produced by additive manufacturing. Fig 2 shows #34 to have incline with respect to the stack of layers, ‘Jacquerie is capable of producing a body that is stacked layers and incline with respect to the stack.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Merwe, with a housing where the body shows stacked layers in the direction of stacking and incline with respect to stack as taught by ‘Jacquerie in order to provide a structure and filtering portion of a pump system produced by an additive manufacturing process (‘Jacquerie, Abst). 

Regarding Claim[s] 2, ‘Merwe & ‘Jacquerie discloses all the claim limitations including: 
first straight line and the second straight line respectively generate a first plane and a second plane, which are inclined with respect to the layers (‘Merwe, #118 teaches first and second planes as shown in Fig 2 showing two ports one capped and the other open, ‘Jacquerie, teaches capable of forming inclined with respect to layers. Straight line near opening) 

Regarding Claim[s] 4, ‘Merwe & ‘Jacquerie discloses all the claim limitations including: third straight line which is inclined with respect to the other two and inclined with respect to the layers, the said third straight line connecting the first straight line to the second straight line (‘Merwe, #118 teaches first and second planes as shown in Fig 2 showing two ports one capped and the other open, Third straight line #142 fuel supply conduit, connection to first and second planes is through heat exchanger connecting the heat exchange between the oil and fuel, straight line  near opening, ‘Jacquerie, teaches capable of forming inclined with respect to layers.)

Regarding Claim[s] 6, ‘Merwe & ‘Jacquerie discloses all the claim limitations including: passage extends over the majority of the body in the direction of stacking.  Inherently, since the passageways are produced by additive manufacturing as taught by ‘Merwe & ‘Jacquerie above, additive manufacturing is capable of producing passages that extend over the majority of the body in the direction of stacking.

Regarding Claim[s] 9, ‘Merwe & ‘Jacquerie discloses all the claim limitations including:  body exhibits a main housing accommodating the at least two pumps, the housing exhibiting a main axis in the direction of stacking (‘Merwe, Para 0033, fuel pump and hydraulic pump). 

Regarding Claim[s] 10, ‘Merwe & ‘Jacquerie discloses all the claim limitations including:  direction of stacking is more inclined with respect to the first straight line and/or with respect to the second straight line than with respect to the main axis. (‘Jacquerie, Fig 3A, #240 is capable of producing a body that is stacked layers and incline with respect to the stack)

Regarding Claim[s] 11, ‘Merwe & ‘Jacquerie discloses all the claim limitations including:  pump comprises: a rotor with an axis of rotation in the direction of stacking, the rotors possibly being superposed in the direction of stacking (‘Jacquerie, Fig 1, shows rotor #12, #32 Figs 1 & 2 in direction of axis, Para 0040 stacking of layers indirection of filtering portion). 

Regarding Claim[s] 12 ‘Merwe & ‘Jacquerie discloses all the claim limitations including: drive shaft for driving the pumps, the drive shaft passing through most of the layers (‘Merwe, Fig 2, #102 (input shaft), As noted above stack of layers through pump housing). 

Regarding Claim[s] 13, ‘Merwe & ‘Jacquerie discloses all the claim limitations except does not teach: at least two pumps comprise: at least three pumps or at least five pumps communicating directly with the passage. 
However, ‘Merwe, Para 0033, teaches fuel pump and hydraulic pump, but not three pumps. Except, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include three pumps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Regarding Claim[s] 14 ‘Merwe & ‘Jacquerie discloses all the claim limitations including: at least one auxiliary well or at least two auxiliary wells with auxiliary axes arranged transversely with respect to the layers (‘Merwe, Fig 3, #114 (internal chamber), and Fig 4, #140 (oil supply conduit), ‘Jacquerie, Para 0054 teaches layers are capable of forming layers of any configuration. 

Regarding Claim[s] 17 ‘Merwe & ‘Jacquerie discloses all the claim limitations including: duct comprises: a principal elongation forming a first curvature and then a second curvature in the opposite direction to the first curvature  (Merwe, Fig 3 (below) shows first and second curvatures (radius of diameter of passages through) and are from opposite directions and of a principle elongation). 

Claim 3 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0163845 van der Merwe et al. (‘Merwe hereafter), and in view of U.S. 2017/0036144 Jacquerie et al. (‘Jacquerie hereafter), and further in view of U.S. 
2015/0316182 Brown et al. (‘Brown hereafter),

Regarding Claim[s] 3 & 15, ‘Merwe & ‘Jacquerie discloses all the claim limitations except does not teach: profile forms a triangle or a pentagon with a principal elongation in the direction of stacking, perpendicular to the layers and duct in which the passage is formed and which has a triangular or pentagonal external profile.  
	However, ‘Brown teaches: Para 0033, 0063 and Figs 10 – 12 apertures are capable of being produced in a triangular profile and using a three dimensional printing method.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Merwe, with a triangular shaped aperture as taught by ‘Brown in order to provide numerous and a variety of flow rates (‘Brown, Para 0033, 0063). 
Further, it would have been an obvious matter of design choice to make the profile of passageway whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding Claim[s] 16, ‘Merwe, ‘Jacquerie & ‘Brown discloses all the claim limitations except does not teach: body exhibits two opposite faces the duct extending from one opposite face to the other (Merwe, Fig 2, shows faces near #118 and opposite side of #118 through #114 internal chamber, Fig 3 shows #118 through). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0163845 van der Merwe et al. (‘Merwe hereafter), and in view of U.S. 2017/0036144 Jacquerie et al. (‘Jacquerie hereafter), and further in view of U.S. 2017,023511 Burkhart et al. (‘Burkhart hereafter).

Regarding Claim[s] 5, ‘Merwe & ‘Jacquerie discloses all the claim limitations except does not teach: profile comprises: 
a fillet radius connecting the first straight line to the second straight line, 
the fillet radius being less than or equal to: 10 mm or 4 mm. 
However, ‘Burkhart teaches: Para 0133, metal tubes have bend radius with additive manufacturing may be made using any bend radius. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Merwe, with a radius of any size as taught by ‘Burkhart in order to provide a size that is desired for a design requirement (‘Burkhart, Para 0133). 
Further, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 


Claim 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0163845 van der Merwe et al. (‘Merwe hereafter), and in view of U.S. 2017/0036144 Jacquerie et al. (‘Jacquerie hereafter), and further in view of U.S. 2008/0121617 Jan et al. (‘Jan hereafter), App 11/690137; 

	
Regarding Claim[s] 7 & 8, ‘Merwe & ‘Jacquerie discloses all the claim limitations except does not teach: first straight line is parallel to the direction of stacking or inclined by at most 15 degree with respect to the direction of stacking, and second straight line is inclined by at least 30 degree with respect to the layers. 
However, ‘Jan teaches: Para 0037 angle less than 90 degrees range from 40 to 85, with corresponding angles 50 to 15 degrees.  Para 0067, Fig 3B, shows #240 as a metal angle layer less than 60 degrees.  ‘Jan is capable of stacking metal layers of 15 and 30 degrees.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Merwe, with stacked layers on a substraight of 15 and 30 degrees as taught by ‘Jan in order to provide an angle that is desirable for a design criteria.  
Further, since such a modification would have involved a mere change in the angle of a component.  A change in angle is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

[AltContent: textbox (2nd Curvature)][AltContent: connector][AltContent: arrow][AltContent: textbox (First curvature)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    519
    491
    media_image1.png
    Greyscale

U.S. 2018/0163845, Fig 3.




Examiner’s Notes
The claim language is very broad, therefore Examiner has rejected using BRI.  There is nothing linking any additive manufacturing to the product, and there are no results of the additive manufacturing that are exclusive to Applicant’s invention. 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/11/2021